LUTTIG, Circuit Judge,
dissenting:
The majority takes the unusual step of holding that the district court abused its discretion merely by entering judgment under Fed.R.Civ.P. 54 on the only jury verdict before it, concluding that the district court instead should have suspended entry of judgment until independent claims under the Comprehensive Environmental Response, Compensation and Liability Act (“CERC-LA”) are litigated and resolved. Not even the appellant assigned as error the district court’s entry of judgment under Rule 54. Indeed, all of the parties to this suit specifically agreed to bifurcate the CERCLA claims from the state law claims before the district court and consented to appellate disposition of the state law claims prior to trial of the CERCLA claims.
We may disturb a trial court’s decision to enter judgment under Federal Rule of Civil Procedure 54(b) “only if [we] can say that its conclusion was clearly unreasonable. ” Curtiss-Wright Corp. v. General Elec. Co., 446 U.S. 1, 10, 100 S.Ct. 1460, 1466, 64 L.Ed.2d 1 (1980) (emphasis added). The district court’s decision to enter judgment in this case not only was not “clearly unreasonable” — tellingly, a standard nowhere referenced by the majority — it was eminently reasonable. The state common law claims at issue in this appeal are separable from the CERCLA claims and no appellate court would be required to address these issues again on appeal from a verdict on the CERCLA claims. See id. at 8, 100 S.Ct. at 1464-65. Accordingly, I would affirm the district court’s judgment in all respects, and I dissent from the court’s decision not to do so.
I.
Underlying the majority’s conclusion that the district court clearly acted improperly in entering judgment is its belief that Braswell *1340Shipyards, Inc., could eventually enjoy a “double recovery”: “To hold otherwise would allow Braswell to potentially recover double damages....” Ante at 1338 (emphasis added). This belief in turn is premised on the majority’s determinations first, that the state law and CERCLA claims are necessarily interrelated and second, that Braswell will pursue and prevail upon its CERCLA claim. It may or may not be necessary ultimately to limit further damages to Braswell so as to avoid double recovery. There is not, at this stage of the litigation, however, the “ominous danger” of double recovery that the majority perceives. See id. at 12, 100 S.Ct. at 1467. Even if a fear of double recovery were legitimate, it would not warrant the majority’s holding that the district court abused its discretion in simply entering judgment on the jury’s verdict. As the Supreme Court admonished in Curtiss-Wright, “the proper role of the court of appeals [in Rule 54(b) cases] is not to reweigh the equities or reassess the facts but to make sure that the conclusions derived from those weighings and assessments are juridically sound and supported by the record.” 446 U.S. at 10, 100 S.Ct. at 1466; see also Para-Chem Southern, Inc. v. M. Lowenstein Corp., 715 F.2d 128, 132 (4th Cir.1983) (warning that district court’s discretion in entering judgment under Rule 54(b) “should not be disturbed lightly”).
A.
Central to the majority’s conclusion that the entry of judgment was an abuse of discretion is its view that Braswell’s recovery for negligent nondisclosure under South Carolina law is “inextricably intertwined” with any benefit Braswell might some day enjoy from a CERCLA cleanup of its property. The closeness of the relationship between these two claims is at best questionable, since the claims present different questions of law and fact, could be separately enforced, and seek different sorts of relief. See, e.g., Cullen v. Margiotta, 811 F.2d 698, 711 (2d Cir.), cert. denied, 483 U.S. 1021, 107 S.Ct. 3266, 97 L.Ed.2d 764 (1987). Some degree of overlap between the claims, of course, is no bar to the entry of a Rule 54(b) judgment. See Seatrain Shipbuilding Corp. v. Shell Oil Co., 444 U.S. 572, 580-81 & n. 18, 100 S.Ct. 800, 805-06 & n. 18, 63 L.Ed.2d 36 (1980); Cullen, 811 F.2d at 711 (noting that “claims may be considered separable [for Rule 54(b) purposes] even if they have arisen out of the same transaction or occurrence”); Sheehan v. Atlanta Int’l Ins. Co., 812 F.2d 465, 468 (9th Cir.1987) (“The Rule 54(b) claims do not have to be separate from and independent of the remaining claims.”). As the Supreme Court explained in refusing to find an abuse of discretion .under Rule 54(b), separable claims “certainly can be decided independently of each other.” Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 436, 76 S.Ct. 895, 900, 100 L.Ed. 1297 (1956) (common law and federal antitrust claims separable).
Nor is it insignificant that throughout the proceedings below, even Braswell’s opponent insisted that the various CERCLA claims were irrelevant to the state law claims. Early in this litigation, the district court, with the agreement of all of the parties, bifurcated the CERCLA claims from the state law claims. See J.A. at 61. The defendant below, Beazer Shipyards, Inc., then asked the court to exclude all evidence of CERCLA costs, “on the grounds that such information is irrelevant in this portion of the case.... Such information is relevant only to the issues which remain to be determined in the other bifurcated portion of this litigation.” Id. at 224-25 (emphasis added). Agreeing, the district court granted this motion, and warned: “[T]here is not going to be any testimony about ... remedial response costs.... [The bifurcated CERCLA action] has just got nothing to do with this case. Got nothing to do with this case.” Id. at 305 (emphasis added). Later, the same party, Beazer, asked the court to instruct the jury to exclude any cleanup costs from any damages awarded to Braswell, and the court instructed the jury accordingly.1 Thus, not *1341even the parties, it appears, share the majority’s view that the state law and CERCLA claims are so interrelated that the district court abused its discretion in entering judgment on the state law claims. In fact, Beazer did not even advance on appeal the claim that it was error to certify under Rule 54 because of the interrelationship of the state and federal claims.2
B.
The majority’s analysis of the “double recovery” dilemma is flawed for another reason as well. It rests on the twin assumptions that Braswell’s state law damages were unduly inflated because they presupposed a contaminated property, and that any recovery that Braswell might some day enjoy under CERCLA cannot be adjusted to reflect its earlier state law recovery. Neither assumption is correct.
The first assumption regards as inevitable that a CERCLA cleanup will occur and increase the property’s value significantly. When (and perhaps even whether) remediation of the property will occur is speculative and quite likely years away. Moreover, there has been no evidence whatsoever that a cleanup would increase the property’s market value; indeed, the only evidence in the record was to the contrary. See id. at 386-87 (testimony of site remediation expert); id. at 423-44 (testimony of real estate appraiser). Nor is there any question that the district court properly instructed the jury on the measure of state law damages: it gave the instruction proposed by the defendant, Beazer, that Braswell’s damages, if any, were the difference between the property’s value falsely represented and the actual market value of the property, as contaminated, at the time of sale in 1978,3 Id. at 260 (Beazer’s proposed instruction, citing Lawson v. Citizens & Southern Nat’l Bank, 255 S.C. 517, 180 S.E.2d 206, 209 (1971)); id. at 733-34 (district court’s instruction). Despite having sought and obtained this instruction, Beazer now appears to be arguing — and the majority appears to have accepted — that the state law damages must await adjustment to reflect the property’s actual market value not in 1978, nor even in 1993, but at some undetermined point in the future after a CERCLA cleanup occurs.
The second assumption overlooks important aspects of the pending CERCLA litigation. As a threshold matter, Braswell may find itself liable for its own cleanup costs because it faces joint and several liability under section 107(a)(1) of CERCLA, 42 U.S.C. § 9607(a)(1). Not only might Bras-well lose on its claims for reimbursement of response costs and for declaratory judgment under CERCLA,4 but Beazer might prevail on its CERCLA counterclaim against Bras-well for contribution and declaratory judgment. See J.A. at 52-54 (Def.’s Countercl. ¶¶ 9-16). More importantly, the district court resolving the CERCLA claims retains broad authority to “allocate response costs among liable parties using such equitable factors as the court determines are appropriate.” 42 U.S.C. § 9613(f)(1). The district court therefore could appropriately take Braswell’s prior state law recovery into account as an equitable factor if, as Beazer alleges, Braswell bears some responsibility for the property’s contamination. Cf. Weyer-haeuser Co. v. Hoppers Co., 771 F.Supp. 1420, 1426-27 (D.Md.1991) (treating relative benefit to parties as equitable factor, and allocating liability for responses costs sixty percent to defendant — ironically, Beazer’s predecessor company — and forty percent to plaintiff). It is thus hardly a foregone con-*1342elusion that Braswell will be able to shift the cleanup costs to another party.5
Gopher Oil Co., Inc. v. Union Oil Co., 955 F.2d 519, 528-29 (8th Cir.1992), the principal authority relied upon by the majority for its conclusion that the state law judgment must be suspended until after the CERCLA trial to avoid the spectre of double recovery, simply does not support its holding that the district court here abused its discretion. In Gopher Oil, the question was whether the district court had erred in retaining jurisdiction over the state-law fraud claim after it had entered judgment on the CERCLA claim. The fact that it was not an abuse of discretion to retain jurisdiction over the state-law claim in Gopher Oil —the only remaining claim — is no support for the conclusion it was an abuse of discretion to certify the state claim in this ease where the CERC-LA claim is still pending. For the reasons discussed, supra, any issue of double recovery can be addressed as easily in the CERC-LA phase, as in the state law phase, of the proceedings, where, as here, the two sets of claims have been bifurcated.
II.
The Supreme Court, in its unanimous decision on “the proper function of a reviewing court in Rule 54(b) cases,” instructed that “the discretionary judgment of the district court should be given substantial deference, for that court is ‘the one most likely to be familiar with the case and with any justifiable reasons for delay.’” Curtiss-Wright, 446 U.S. at 10, 100 S.Ct. at 1466 (quoting Sears, Roebuck, 351 U.S. at 437, 76 S.Ct. at 901). Heeding that instruction, I would not disturb the district court’s exercise of discretion in entering judgment. That decision — amply supported — was not only well within the court’s discretion, it was an appropriate exercise of its discretion.

. Beazer asked the court to instruct the jury: "[I]f you find Braswell is entitled to any damages, you must exclude from those damages any charges or costs that you believe may be necessary to investigate the environmental condition of the property, or to clean the property up, if necessary. The necessity for any investigation or clean-up will be determined in another proceed*1341ing. I charge you not to. speculate as to what costs may be incurred in that process and not to include such costs in any damages calculation.” Id. at 264. The district court granted this request, instructing the jury that "cleanup costs are not a part of the plaintiffs damages in this case. That’s taken care of somewhere else. If any.” Id. at 734.


.Beazer did not allege an abuse of discretion in entering judgment under Rule 54(b) until this court requested supplemental briefing on that issue, almost four months after oral argument.


. Congress had not even enacted CERCLA in 1978.


. The district court denied Braswell’s motion for partial summary judgment on its claim for declaratory judgment under CERCLA. See J.A. at 65-68, 73.


. Not even Beazer argues that double recovery is legally inevitable. It concedes that “[a] set-off [of Braswell's state law recovery against its recovery of cleanup costs] would be possible only if Braswell Shipyards itself undertook a clean-up and sought to recover its clean-up costs from Beazer.” Appellant's Supp.Br. at 7 (emphasis added). And Beazer does not suggest that any legal obstacle would prevent this sequence of events. It argues instead simply that "[t]here is no incentive for Braswell Shipyards to undertake a clean-up...." Id.